Citation Nr: 1601655	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  02-08 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an effective date earlier than March 10, 2010 for the award of a 10 percent rating for lower extremity radiculopathy.

2.  Entitlement to an increased rating, in excess of 20 percent, for lumbosacral strain prior to March 7, 2010.

3.  Entitlement to service connection for benign prostatic hypertrophy.

4.  Entitlement to service connection for a total disability rating due to individual unemployability (TDIU), based on service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney



ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to April 1977.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2001 rating decision of the Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  In that rating decision, the RO continued a 20 percent rating for lumbosacral strain.   

In August 2008, the Board remanded the Veteran's claim for additional development.  After accomplishing the requested development, the RO continued to deny the claim and returned the matter to the Board for further appellate consideration.

In a May 2011 Board decision, the Board granted a separate 10 percent rating for left lower extremity radiculopathy associated with lumbosacral strain, effective from March 10, 2010, but otherwise denied a rating in excess of 20 percent for lumbosacral strain.  The Board also denied service connection for benign prostatic hypertrophy, to include as due to exposure to herbicides.

The Veteran appealed the May 2011 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2012, the Court granted a joint motion for partial vacatur and remand filed by representatives for both parties, partially vacating the Board's decision, and remanding the vacated portion to the Board for further proceedings consistent with the joint motion.  The matters returned to the Board were (1) entitlement to service connection for benign prostatic hypertrophy, to include as due to exposure to herbicides; (2) entitlement to an effective date earlier than March 10, 2010, for the award of a 10 percent rating for left lower extremity radiculopathy; and (because it was deemed to be inextricably intertwined with the matter of entitlement to an effective date for the award of a 10 percent rating for left lower extremity radiculopathy) (3) entitlement to a disability rating in excess of 20 percent for lumbosacral strain.  

Finally, the Board notes that, in August 2008, May 2011, and October 2012, the Board referred the matters of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU), and for service connection for stomach problems as secondary to medication used to treat the service-connected back disability, to the RO.  The record reflects that the RO has yet to adjudicate these claims.  With regard to the issue of TDIU, as the issue has been raised, it is considered part and parcel of the increased rating claim, and is properly before the Board.  See Rice v. Shinseki, supra.  Thus, the issues are as noted on the title page.  With regard to the claim for service connection for stomach problems, this matter is, again, referred to the RO for appropriate action.

This appeal was processed using the Virtual VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should include review of this electronic record.

The issue of entitlement to an increased rating, in excess of 20 percent, for lumbosacral strain, from March 7, 2010, is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a December 2015 letter, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran's attorney that he wished to withdraw his appeal for entitlement to service connection for benign prostatic hypertrophy; there are no questions of fact or law remaining before the Board in this matter.

2.  Resolving the benefit of the doubt in favor of the Veteran, the medical evidence indicates that the symptoms associated with radiculopathy were present in a March 1998 VA treatment record therefore the effective date of the grant of an additional rating for radiculopathy of the lower extremities, is March 11, 1998, the initial date that is was factually ascertainable that the Veteran's lower extremity radiculopathy manifested to a compensable degree.

3.  The Veteran's service-connected lumbar spine disability, taking into consideration pain and repetitive motion, is manifested by at worst by 35 degrees of forward flexion and 165 degrees of combined range of motion of the thoracolumbar spine; neither intervertebral disc disease nor incapacitating episodes are shown.

4.  The Veteran's service-connected lumbar spine disability is manifested by no more than moderate limitation of motion.

5.  With resolution of the doubt in the Veteran's favor, the competent and credible evidence approximates findings that the Veteran's service-connected disabilities are so severe that they preclude him from obtaining and maintaining substantially gainful employment, since May 18, 2001.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran are met; the Board has no further jurisdiction in the matters of entitlement to service connection for benign prostatic hypertrophy.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2015).

2.  The criteria for an effective date of March 11, 1998, but no earlier, for the award of an additional rating for radiculopathy of the lower extremities, have been met.  38 U.S.C.A. §§ 5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.158, 3.400 (2015). 

3.  The criteria for a disability evaluation in excess of 20 percent for service-connected lumbar spine disability have not been met prior to March 7, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293, and 5295 (prior to 2003) and 5235 to 5243 (2015).

4.  The criteria for a TDIU are met as of May 18, 2001.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.7, 4.15, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202. The issue of entitlement to service connection for benign prostatic hypertrophy, was developed for appellate consideration.  In a December 2015 letter, the Veteran's attorney indicated that he wished to withdraw his appeal as to entitlement to service connection for benign prostatic hypertrophy; therefore, the issue is withdrawn, and there is no allegation of error of fact or law for appellate consideration on this claim.  38 C.F.R. § 20.204.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter.

Duties to Assist and Notify

As the Board's decision herein to grant an earlier effective date for service connection for diabetes mellitus, type II, is a full grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008)) and the implementing regulations.


Merits of the Claims

I.  Effective Date--Radiculopathy

In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date of an award of disability compensation based on a claim to reopen after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).  

The Veteran is currently service-connected for lumbosacral strain.  In a May 2011 Board decision, the Veteran was granted an additional claim for left lower extremity radiculopathy rated as 10 percent disabling and assigned an effective date of March 10, 2010.  The Veteran appealed the effective date and the Court determined that the date had been incorrectly assigned by the Board rather than the RO.  The issue was returned to the Board and subsequently remanded to the RO for adjudication.  The RO denied an earlier effective date.

The record reflects that the Veteran reported pain in the left lower extremity involving the posterior thigh and calf in a March 2010 VA examination.  The Veteran was granted an additional claim for radiculopathy based on this examination.  Prior to that examination, however, the record indicates that the Veteran complained of radiating pain into his buttocks and bilateral legs on multiple occasions.  In this regard, the Board notes that the Veteran, in a March 1998 VA treatment record, stated that he had back pain that radiated into his lower legs with exertion.  Subsequently in an April 1998 VA outpatient care note, the Veteran reported that he had lower back pain on and off that radiated down his right leg, with no numbness or tingling.  A May 1999 VA examination noted that the Veteran reported that he had lumbosacral pain that radiated into his buttocks bilaterally.  A VA treatment record also from May 1999 stated that the Veteran had lower back pain on and off which radiated down his right leg with no numbness or tingling.  An August 2002 VA examination noted that while the VA examiner believed the Veteran to be exaggerating the severity of his symptoms, the Veteran reported that for the past three years his back pain radiated down the right thigh into the knee when walking.  Finally, in an August 2008 VA examination, the Veteran reported that he occasionally experienced numbness and tingling in the right buttock as well as subjective weakness in the right lower extremity.  While VA examinations in October 1997, August 2001, and April 2004 and other VA treatment records noted that the Veteran did not report any radiation, tingling, or numbness, there is evidence that the Veteran had intermittent radiating pain in his bilateral lower extremities as early as March 1998.  As radiculopathy is the result of a neurological problem, that is a problem with a nerve, it can manifest itself in various ways.  In this instance it appears that the Veteran's radiculopathy causes pain to intermittently radiate bilaterally into his lower extremities and began as early as March 1998.

As noted above, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  In this instance, the date it is factually ascertainable that the Veteran was suffering from radiculopathy, was March 11, 1998.  Based on a review of the medical and lay evidence of record, the evidence does not reach the level of equipoise as to the Veteran suffering from these symptoms prior to that date.  Therefore, the Veteran is entitled to an additional rating for radiculopathy in his lower extremities, effective from March 11, 1998.  

For reasons and bases expressed above and with consideration of the benefit of the doubt rule, the Board concludes that an effective date of March 11, 1998, for an additional rating for radiculopathy of the lower extremities, should be granted.  The benefit sought on appeal is accordingly allowed to that extent.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


II.  Increased Rating-Lumbar Spine

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).
In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered.  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "stage" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  The Board is of the opinion that this case presents no evidentiary considerations, except as noted below, that would warrant an exposition of the remote clinical history and findings pertaining to the disability at issue.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2013); see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994). 
Disability of the musculoskeletal system is primarily the inability, due to damage or       infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

Pain, in and of itself, that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The Board notes that the rating schedule for the spine was amended during the appeal period at issue.  In this regard, it is noted that the Veteran filed his initial rating claim following a grant of service connection the claim date for which was July 1997.  Thus, the appeal period commences in July 1997.  38 C.F.R. § 3.400(o)(2).  The Board notes initially that the rating schedule assigned Diagnostic Codes 5285 through 5295 for the spine.  As will be further explained below, in September 26, 2003 the entire rating schedule with respect to the spine was amended and Diagnostic Codes 5235 through 5243 were thereafter assigned to the spine.  Therefore, the Board will evaluate the Veteran's claim under both the criteria in the VA Schedule for Rating Disabilities in effect at the time of his filing and the current regulations in order to ascertain which version would accord him the highest rating.

The Board notes initially, where the law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to the Veteran applies, absent congressional or Secretarial intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).  The amended versions may only be applied as of their effective date and, before that time, only the former version of the regulation should be applied.  VAOPGCPREC 3-2000 (Apr. 10, 2000).

Diagnostic Code 5289, applicable prior to September 26, 2003, assigns a 40 percent evaluation for favorable ankylosis of the lumbar spine and a 50 percent evaluation for unfavorable ankylosis of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5289 (2002).

Diagnostic Code 5292, applicable prior to September 26, 2003, assigns a 10 percent evaluation for slight limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  A 20 percent evaluation is assigned with moderate limitation of motion, and a 40 percent evaluation is assigned with severe limitation of motion.  Id.

The Board notes that words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6.
Diagnostic Code 5295, applicable prior to September 26, 2003, assigned a 0 percent rating for lumbosacral strain manifested by only slight symptoms.  A 10 percent rating for characteristic pain on motion.  A 20 percent rating required muscle spasm on extreme forward bending and unilateral loss of lateral spine motion in a standing position.  A 40 percent rating required severe lumbosacral strain manifested by listing of the whole spine to the opposite side, a positive Goldthwait's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space.  A 40 percent rating was also warranted if only some of those manifestations were present, provided there was also abnormal mobility on forced motion.  38 C.F.R. § 4.71, Diagnostic Codes 5295 (prior to September 26, 2003).

Additionally, it is noted that in accordance with definite limited motion or muscle spasm, a 10 percent rating should be added for demonstrable deformity of vertebral body.

Prior to September 23, 2002, a 60 percent rating was authorized for pronounced intervertebral disc syndrome, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm and absent ankle jerk or other neurological findings appropriate to the site of the diseased disc and little intermittent relief.  A 40 percent rating was assigned for severe intervertebral disc syndrome, with recurrent attacks, with intermittent relief, a 20 percent rating when moderate with recurrent attacks, a 10 percent rating when mild, and a noncompensable rating for postoperative, cured.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective from March 10, 1976 to September 23, 2002).

After the Veteran filed his claim, the rating criteria pertaining to intervertebral disc syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293, was amended effective September 23, 2002.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  Under the interim revised criteria of Diagnostic Code 5293, effective September 23, 2002, intervertebral disc syndrome is evaluated (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months, or by combining under 38 C.F.R. § 4.25 (combined rating tables) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, which ever method results in the higher evaluation.  A maximum 60 percent rating is warranted when rating based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months.  A 20 percent rating is assigned for incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months, and a 10 percent rating is assigned with the incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the past 12 months.

Note 1 provides that for the purposes of evaluations under Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  Note 2 provides that when evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes. Evaluate neurological disabilities separately using evaluation criteria for the post appropriate neurological diagnostic code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Effective September 26, 2003, VA updated the entire section of the rating schedule that addresses disabilities of the spine.  This update included a renumbering of the diagnostic codes pertinent to back ratings.  According to that renumbering, Diagnostic Codes 5237 through 5243 are now applicable to the spine.  Of particular interest in this instance is Diagnostic Code 5237 which now governs ratings of lumbosacral or cervical strain and 5243 which now governs intervertebral disc syndrome.  The current General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  An evaluation of 20 percent is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  An evaluation of 40 percent is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  An evaluation of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine.  An evaluation of 100 percent requires unfavorable ankylosis of the entire spine.  There are several notes set out after the diagnostic criteria, a summary of which is as follows.

First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion of 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Further, the normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).

Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (3).

Fourth, each range of motion should be rounded to the nearest 5 degrees.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (4).

Fifth, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5).

Sixth, disabilities of the thoracolumbar and cervical spine segments are to be evaluated separately, except when there is unfavorable ankylosis or both segments.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (6).

The evaluation criteria are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51, 455 (Aug. 27, 2003).

Additionally, the Board notes that Diagnostic Code 5243 now governs ratings of intervertebral disc syndrome, however the previous September 23, 2002 amendments to Diagnostic Code 5293 remain in effect.  See 68 Fed. Reg. 51,443 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2010)).

The Veteran is currently service connected for a lumbar spine disability evaluated as 20 percent disabling under Diagnostic Code 5295.  See 38 C.F.R. § 4.71a (2002).   The Veteran contends that he is entitled to a higher disability rating.  The Board finds that the Veteran's lumbar spine disability warrants no more than the currently assigned disability rating of 20 percent.

The Veteran was initially service connected for a lumbar spine disability with an effective date of July 28, 1997.  An October 1997 VA examination stated that the Veteran has had back pain on and off since injuring his back during service in 1975.  He reported no radiation, numbness, or tingling.  He further reported no bowel or bladder disturbance.  The Veteran stated that his main complaint was that he had chronic constant pain and was unable to do heavy lifting.  Upon examination it was noted that the Veteran wore a back brace.  There was minimal spinous tenderness in the L4/L5 and minimal spasm in the same lumbar paravertebral muscle spasm area.  The Veteran exhibited a range of motion of flexion to 45 degrees with pain beginning at 35 degrees, lateral extension to 10 degrees with no pain, lateral flexion to 30 degrees with pain beginning at 20 degrees, and rotation to 40 degrees with no pain.  The Veteran reported that he used Motrin to control the pain.  The Veteran's lower limbs were noted to be normal.  X-rays taken in conjunction with the examination revealed a normal lumbosacral spine.  

A May 1999 VA examination noted that the Veteran reported lumbosacral pain that radiated to the buttocks bilaterally.  The Veteran denied loss of control of bowel or bladder function or tingling of his lower extremities.  The Veteran reported the use of Tylenol which helped to relieve his symptoms when they occurred.  Upon examination there was no swelling, increased heat, or erythema of the joints of the back.  There was also no atrophy, asymmetry, or fasciculation of the back muscles.  The Veteran exhibited a full, painless range of motion.  Diffuse, mild tenderness was noted over the paraspinal area at the level of the lumbosacral spine.  The Veteran could stand on his toes and heels without difficulty.  The Veteran's gait was noted to be fluid and without impediment.  The examiner noted that x-rays taken in conjunction with the examination noted mild degenerative change.  

An August 2001 VA examination noted that the Veteran experienced back pain with walking which was worse on inclines.  The Veteran reported he used a brace when walking.  The Veteran's pain increased in his back when bending or lifting, even when lifting light things.  The Veteran reported that his back pain did not radiate, although it did make it difficult to sleep at times.  The Veteran stated that he was unable to participate in recreational activities, walking, or laundry (due to problems with lifting).  The Veteran reported daily back pain.  Upon examination the Veteran's gait was grossly normal.  He was able to walk on his heels and toes.  The Veteran exhibited the following range of motion:  extension to 20 degrees, with pain starting at 10 degrees; flexion to 90 degrees with pain beginning at 70 degrees; lateral bending to 20 degrees bilaterally with complaint of low back pain.  X-rays associated with the examination revealed an unremarkable examination of the lumbar spine, but a CT scan of the lumbar spine revealed mild degenerative disc bulge at L4-L5 and early facet arthritis at L5-S1.  

In an August 2002 VA examination, the Veteran reported that his low back pain had become progressively worse and was aggravated by activity and coughing.  The Veteran further stated that for the past three years, the pain had started radiating down the right thigh to the knee when the Veteran walked.  The Veteran reported pain at a constant rate of 5/10 which increases to 8/10 after activity.  Upon physical examination it was noted that there was no spasm or tenderness of the lumbar spine.  The examiner noted that the Veteran limited his forward flexion to 25 degrees alleging pain.  Extension and side bending were each 15 degrees without pain.  The Veteran walked without a limp with good tiptoe and heel walking.  On kneeling the Veteran limited flexion to 15 degrees.  The examiner noted that this was an indication of symptom magnification because kneeling allows for more lumbar flexion than standing does, generally.  The examiner diagnosed the Veteran with low back strain with some symptom magnification.  

The Veteran was afforded another VA examination in April 2004.  The Veteran stated that he was no longer able to work because he could not do the lifting and cleaning.  He last worked in May 2001.  The Veteran reported intermittent pain that for the last week had been a constant sharp pain in the middle of his low back.  He stated that prolonged sitting or lifting made the pain worse.  He reported pain localized to the low back without radiation down to his legs.  He reported that physical therapy in the early part of 2001 had not helped.  The examiner noted that the Veteran had a car accident in November 2003 after which the Veteran had severe neck and back pain.  The VA examiner noted that upon questioning, the Veteran stated that the pain was not that severe and that he had only gone to the emergency room as a precaution.  He further stated that the accident had not increased his low back pain.  The examiner believed the Veteran to be downplaying the accident.  Upon examination the examiner noted that the Veteran did not use any assistive device for ambulation, although he did wear a back lumbar sacral corset.  The examiner noted that the Veteran was moderately obese, but that he had normal lumbar lordosis, no atrophy, and no erythema.  The Veteran's range of motion was forward flexion to 70 degrees, but the Veteran started experiencing sharp pain at 45 degrees; side bending bilaterally to 20 degrees and extension to 20 degrees with pain near the end of the range.  The Veteran's gait was normal and non-antalgic.  Palpation revealed some mild tenderness of the lumbosacral paraspinal musculature.  The Veteran's most recent x-ray in November 2003 revealed a normal lumbar spine.  The examiner diagnosed the Veteran with mild degenerative disc disease with mostly mechanical low back pain exacerbated by his lower extremity inflexibility.  The examiner noted that there was no evidence of radiculopathy or any sign of permanent injury as a result of the car accident.  Additionally he stated that there appeared to be symptom magnification with regard to residuals from the in-service injury as evidenced by his give way weakness during motor strength testing and his decreased range of motion.  The examiner noted both were inconsistent with x-ray and CT scan findings regarding the Veteran's back.  The examiner further stated that the Veteran's functional loss due to pain should be minor given the lack of medication taken for what the Veteran stated was constant pain.  The examiner determined that the Veteran should be able to perform any physical or sedentary employment.  

The Veteran was afforded another VA examination in August 2008.  The Veteran reported that he had back pain on and off since service, but over the last year and a half, his pain had become significantly worse without a precipitating event.  He reported that the pain was predominantly localized in his low back.  The pain was reported as constant at a level of 6/10 and was aggravated by prolonged walking and lifting.  He did report that he occasionally experienced numbness and tingling in the right buttock.  He also reported subject weakness in the right lower extremity.  It was noted that the Veteran was independent in his daily activities although he used a cane for ambulation.  He did not report any additional limitation following repetitive use or during flare ups.  He also did not report any incapacitating episodes during the past 12 months.  Upon physical examination mild tenderness to palpation over the lumbar paraspinals was noted.  The Veteran's range of motion was forward flexion to 35 degrees with pain at the end of that range, extension to 20 with pain at the end of the range, lateral bending to 30 degrees bilaterally without pain, and rotation to 35 degrees bilaterally without pain.  Range of motion remained the same after testing repetitive motion, five times.  There was no evidence of fatigue, weakness, or lack of endurance.  X-rays associated with the examination revealed that vertebral and intervertebral disc space heights were well maintained.  Alignment was satisfactory, but facet hypertrophy was seen along the L5/S1 level.

The Veteran was afforded another VA examination in March 2010.  The Veteran reported that the pain in his back had remained at the level reported in the August 2008 VA examination, however he had developed new-onset of pain in the left lower extremity involving the posterior thigh and calf for the past three months without a precipitating event.  The Veteran reported constant pain in his back at level of 7-8/10 which was aggravated by prolonged walking or lifting.  He further complained of intermittent tingling and numbness in the left lower extremity and subjective weakness in the left lower extremity.  The examiner noted that the x-rays done in August 2008 were unremarkable.  The examiner noted the Veteran was out of work and had been since 2001 because he was unable to stand on his feet for a prolonged period of time due to the pain.  It was noted the Veteran was independent in activities of daily living and that he used a cane for ambulation and a back brace occasionally.  He did not report any additional limitation following repetitive use or during flare ups.  He also did not report any incapacitating episodes during the past 12 months.  Upon examination it was noted that there was mild tenderness to palpation over the lower portion of the lumbar paraspinals.  Range of motion was forward flexion to 35 degrees with pain at end of range, extension to 20 degrees with discomfort at the end of the range, lateral bending to 30 degrees bilaterally with discomfort at the end of the range, and rotation to 35 degrees bilaterally without pain.  After three repetitive motion tests, pain and range of motion remained the same with no evidence of fatigue, weakness, or lack of endurance.  An MRI of the lumbar spine revealed degenerative changes at L4-L5 and L5-S1 levels.  No significant spinal canal stenosis was seen, although there was severe narrowing of the right neural foramen and moderate narrowing of the left neural foramen at L5-S1 level.  Finally it revealed bilateral L5 spondylolysis without evidence of significant spondylolisthesis.  The Veteran was diagnosed with lumbar spondylosis and left lumbar radiculopathy.  

The Veteran's wife and daughter provided statements in support which noted that the Veteran needed to use his cane to ambulate and that he had difficulty walking, sitting, or driving, because these activities aggravated his symptoms even with the use of strong anti-inflammatory drugs.  It was noted by the Veteran's daughter that the Veteran had trouble lifting even the smallest things and therefore required constant assistance.  

Finally, the Veteran provided a private medical opinion dated in November 2015.  The opinion primarily addressed the Veteran's inability to work as a result of his back disability which is discussed in greater detail below.  The examiner did note that the Veteran did not take opioid drugs for the pain caused by his back because he had a history of heroin use and therefore avoided any habit-forming medications.  While the Board notes the examiner's contentions that the Veteran did not use stronger medications as a result of avoiding habit-forming medications, the Veteran reported multiple times that Tylenol and ibuprofen were effective in treating his pain.  He also stated that it was not unusual for the Veteran's objective medical findings to be different than his statements of pain and limitation in response to the April 2004 VA examiner's findings.  However, the Board notes that the April 2004 VA examiner's findings were consistent with all the previous VA findings.  The November 2015 opinion was provided without examination of the Veteran and based solely on a review of the file and statements provided by the Veteran and other lay supporters which were inconsistent with what the Veteran had reported at previous examinations.  As such, the Board finds the examiner's statements to be of less probative value with regard to the Veteran's lumbar strain disability.  

With regard to his claim for service-connected lumbar spine disability under the current diagnostic code, the Board notes that the Veteran is entitled to no more than the currently assigned 20 percent rating prior to March 7, 2010.  In this regard the Board notes that the Veteran, in examinations dated after the revised code was made effective, exhibited a forward flexion of at worst 35 degrees with a combined range of motion of 185 degrees, where combined range of motion of determinable, this forward flexion includes consideration of pain and repetitive motion, although the combined would be 165 degrees considering pain.  As such the Veteran is entitled to no more than a 20 percent rating under Diagnostic Code 5237(lumbosacral strain).

As the Veteran did not exhibit forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable or unfavorable ankylosis of the thoracolumbar spine, and has not had any incapacitating episodes in the last 12 months, the Board finds that a higher rating than that herein assigned is not warranted under the current rating criteria.  The Board also observes that the current rating schedule provides for separate orthopedic and neurological ratings for spinal disabilities.  However, as noted above, a separate neurological rating has already been assigned.  

Additionally, the Board notes that the Veteran's lumbar spine disability must be evaluated throughout the entire appeal period under the rating schedule as it was at the time of the Veteran's initial claim in July 1997 to determine if a previous rating code would entitle the Veteran to a higher rating.  The Board notes that Diagnostic Code 5292 would allow for a higher rating of 40 percent if the Veteran's limitation of motion was determined to be severe with regard to the lumbar spine and 5289 would allow 40 percent for favorable ankylosis or 50 percent for unfavorable ankylosis.  Diagnostic Code 5295 would also allow for a rating of 40 percent if the Veteran had severe low back strain.  While the term "severe" is not specifically defined, the Board notes that an equivalent rating under the current rating criteria would require that the Veteran have at least favorable ankylosis of the thoracolumbar spine.  While the Board acknowledges the August 2002 examination report and the notation of forward flexion of 25 degrees, the August 2002 VA examiner believed the Veteran was guilty of symptom magnification.  Additionally, the subsequent VA examiner, in the April 2004 examination noted that the Veteran's complaints of pain did not match the objective medical findings.  As such, the Board notes with regard to the remaining VA examination reports, the Veteran, at worst, with consideration of pain and repetitive motion, exhibited forward flexion of 35 degrees.  That is representative of moderate limitation of motion.  Additionally, as the Veteran's lumbar spine is clearly not ankylosed, the Board finds that the Veteran would not be entitled to a higher rating under Diagnostic Code 5289.  There is additionally no indication that the Veteran had pronounced intervertebral disc syndrome or recurrent severe attacks of intervertebral disc syndrome.  See 38 C.F.R. §4.71a Diagnostic Code 5293 (prior to September 23, 2002).  Finally there is no indication that the Veteran had severe lumbosacral strain under Diagnostic Code 5295.  See 38 C.F.R. §4.71a Diagnostic Code 5295 (prior to September 26, 2003).  

Even considering DeLuca, while the Veteran complains of pain in his lumbar spine that limits various activities including walking, standing, and lifting, the Veteran's pain has been considered in the ratings above and indeed is part and parcel of the 20 percent rating that he is currently assigned.  DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).

The Board has also considered the Veteran's statements regarding the severity of his back disability.  The Veteran contends that his back is far more disabling than the ratings he was assigned, and in fact, the Veteran is competent to report the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  Ultimately, however, the opinions and observations of the Veteran do not meet the burden for a higher rating imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his service-connected lumbar strain.  As discussed above, the weight of the competent and credible medical evidence of record does not support a higher rating than is herein assigned.
With consideration of the above, the Veteran is not entitled to a higher rating than the currently assigned 20 percent rating for service-connected lumbar spine disability, prior to March 7, 2010.  See 38 C.F.R. 4.71a Diagnostic Codes 5285-5295 (prior to September 26, 2003) and Diagnostic Codes 5235-5243 (2015).

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis. Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.
The Board observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disabilities.  In addition, there is no persuasive evidence in the record to indicate that the service-connected disabilities on appeal would cause any impairment, such as "marked interference" with employment over and above that which is already contemplated in the assigned schedular ratings.  38 U.S.C.A. § 1155 (West 2014) (Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment).  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Moreover, the Board notes that a total disability rating based on unemployability (TDIU) due to service-connected disabilities is granted below.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

The Board has considered the applicability of the benefit of the doubt doctrine.  A preponderance of the evidence is against assignment of a higher rating than the currently assigned 20 percent for the Veteran's lumbar strain prior to March7, 2010.  As such the benefit of the doubt doctrine has been considered.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III.  TDIU

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2009); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (emphasis added).

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2015).

In determining whether the Veteran is eligible to receive TDIU benefits, the Board observes that the Veteran is service-connected for lumbar strain evaluated as 20 percent disabling as noted above, and bilateral lower extremity radiculopathy rated as 10 percent disabling, with a combined rating of 30 percent.  The assigned combined evaluation of 30 percent for the Veteran's service-connected disabilities fails to meet the criteria for schedular consideration of TDIU.  See 38 C.F.R. § 4.16(a).

The Board acknowledges that the Veteran's combined service-connected conditions do not render him eligible for a TDIU under the schedular percentage requirements contemplated by VA regulation.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  However, all Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).

In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the United States Court of Appeals for Veterans Claims (Court), citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Indeed, in Bowling, the Court reversed the Board only to the extent that the Board concluded that the Veteran "was ineligible for 4.16(b)-TDIU consideration."  Id. 
 
However, the Board finds that Bowling and Floyd's prohibition against granting an extraschedular TDIU in the first instance has been implicitly overruled through the issuance of the Court's decisions in Thun and Anderson, as well as the Federal Circuit's affirmance of Thun and its decisions in Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  It simply defies logic and the intent of the law that the Board is able to review de novo the determinations of the Direction of Compensation, yet must send it to him in the first instance, even when the Board finds that the evidence of record already shows the Veteran is incapable of obtaining or engaging in substantially gainful employment.  
 
Moreover, in a recent precedential decision, one of the Judges of the Court, in a concurring opinion, disagreed with the holding in Bowling and, cited Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992), in determining that the Board had the authority to award extraschedular TDIU in the first instance.  See Wages v. McDonald, No. 13-2694, 2015 WL 293616, at *6 (Jan. 23, 2015) (Kasold, J., concurring).  The Wages majority separately noted that, "[i]n sum, the Secretary's contention that § 4.16(b) vests an extraschedular TDIU award solely within the nonreviewable discretion of the Director conflicts with the statutory mandate that the Board provide the final decisions on section 511(a) benefits determinations.  Accordingly, this contention is rejected."  Id. at *5. (emphasis added).  Finally, the majority, in a footnote, observed the current absurdity inherent in the § 4.16(b) process, noting that "Although it is not clear how the Secretary's approach of inserting the Director into the regulatory process while refusing to recognize the Director as the agency of original jurisdiction fits within the statutory scheme for adjudicating VA benefits claims, see, e.g., 38 U.S.C. § 7105 (providing for Board review of decisions by an agency of original jurisdiction), we need not further address this issue in the absence of a direct challenge to that process." Id. at *5 fn 4 (emphasis added).  

Therefore, given the Board's reasoning as outlined above, it will not make the Veteran wait for any further processing by VA.  See Delisio v. Shinseki, 25 Vet. App. 45, 63 (2011) (Lance, J., concurring) ("There is an unfortunate-and not entirely unfounded-belief that veterans law is becoming too complex for the thousands of regional office adjudicators that must apply the rules on the front lines in over a million cases per year."); cf. Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (noting that an unnecessary remand "perpetuates the hamster-wheel reputation of veterans law"). 

In the instant case, the Board notes that the Veteran stopped working in May 2001 as a custodian at a VA facility, as a result of no longer being able to stand or walk for prolonged periods of time or to lift even the lightest things because of the pain resulting from his lumbar strain.  The Veteran provided a private opinion in November 2015 which reviewed the Veteran's record and determined that the Veteran experienced chronic and ongoing pain which restricted his daily activities.  He noted the Veteran was unable to lift even light objects and therefore required assistance from his family.  The Veteran was noted to have pain while sitting, standing, bending, and driving.  He often used a cane and back brace to ambulate.  These symptoms, the examiner determined, left the Veteran unable to secure gainful employment since May 2001.  He found that the evidence clearly showed that the Veteran was incapable of either physical or sedentary work.  

Therefore the Board finds that the Veteran is, at best, only marginally employed. The evidence of record demonstrates that the Veteran's service-connected disability of lumbar strain renders him unable to secure and follow a substantially gainful occupation.  In resolving all doubt in the Veteran's behalf, entitlement to a TDIU has been established and his appeal is granted.  38 C.F.R. § 4.16 (2015).


ORDER

The appeal for an entitlement to service connection for benign prostatic hypertrophy is dismissed.  

An effective date of March 11, 1998, for grant of an additional rating for radiculopathy, is granted.

An initial rating, in excess of 20 percent, for lumbosacral strain, prior to March 7, 2010, is denied. 

A TDIU is granted, as of May 18, 2001.  


REMAND

The Veteran is service-connected for a lumbar spine condition, currently evaluated as 20 percent disabling prior to March 7, 2010.  The most recent VA examination was conducted in March 2010.  VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected lumbar spine disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  New medical records, including an electromyogram performed in May 2011 which demonstrated "lumbosacral radiculopathy and sacral radiculopathy and spinal stenosis at the level of L5-S1 and S1-S2 bilaterally" and an x-ray in 2012 which revealed degenerative disease in the distal lumbar spine with disc space narrowing and marginal osteophytes indicated that the Veteran's lumbar spine disability appears to be increasing in severity.  Therefore, a new VA examination is warranted.  See VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination); Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current degree of severity of his service-connected lumbar spine disability.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  The examiner should elicit a complete history from the Veteran.

All pertinent symptomatology, to include range of motion, should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  Application of 38 C.F.R. § 4.40 regarding functional loss due to pain and 38 C.F.R. § 4.45 regarding weakness, fatigability, incoordination or pain on movement of a joint should be considered.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  In addition, the examiner should opine as to the general functional and occupational limitations caused by the Veteran's lumbar spine.

2.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claim should be re-adjudicated.  If the claim is denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, this case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


